Examiner’s Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment After Final filed May 25, 2022, in which claims 4, 6-8, and 32 were amended to adopt language previously suggested by the Examiner (see the Final Office action mailed March 25, 2022; see also the Interview Summaries mailed March 25, 2022 and March 29, 2022).  It is noted that withdrawn claims 65, 69, and 71 have also been amended; however, these claims are ineligible for rejoinder and were withdrawn without traverse.  It is also noted that Applicant’s representative has provided written authorized to cancel the withdrawn claims if necessary to place the application in condition for allowance (Reply page 6).
This application is in condition for allowance except for the presence of claims 65, 69, and 71 directed to an invention non-elected without traverse.  Accordingly, claims 65, 69, and 71 have been cancelled.
Claims 1, 4, 6-9, 32, 40, 42, 88, and 110 are now allowed.  In accordance with 37 CFR 1.126, the allowed claims will be renumbered as claims 1-11 in the issued patent.  Original claim numbering is employed in the Examiner’s Amendment.





An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel withdrawn claims 65, 69, and 71.






























Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634